HUNT, Circuit Judge
(dissenting). Upon the rehearing it was argued by appellant that in addition to the outside there were some inside fences upon appellant’s lands, and that appellant did not intend to give the court to understand that the fences maintained by it were only upon the outside of its lands. Inasmuch as the closest precision should control in arriving at the physical situation, the language of the former opinion should have referred to the fences maintained by appellant as situated not “only” upon the outside of appellant’s lands, but also as in part upon the inside of certain fields of appellant’s lands. The point, as I view it, is not.of special importance; but it should, of course, be made clear that there were some inside fences which served' to inclose certain portions of the appellant’s lands.
To make clearer the meaning of what I may say, I annex a reduced copy of the plat used in evidence before the lower court. The heavy shaded lines (purple on the original map) do not show openings found by the lower court to have existed at the time of the filing of the bill, but were intended to represent where additional openings would have to be made by the defendant company under the order of the lower court.
In the south half of section 33, township 40 north, range 48 east, some inside fences were built, so as to inclose a field of about 120 acres. A fence had also been constructed in the southwestern portion of the tract from opening No. 1, running easterly through part of section 33, township 39 north, range 47 west; thence in a southerly direction to a point in section 4, township 38 north, range 47 east; thence easterly to a point in section 2, same township, described in the opinion of the court below as opening No. 8, 100 feet wide — this opening having been made in June, 1911, so that with the outside fence which joined to the fence just described at openings No. 1 and No. 8, a field of approximately 2,500 acres of the company’s land was inclosed.
Some inside fences also had been built about a reservoir maintained *912by the company down toward the southern part of the tract. The testimony as to the fences about the reservoir is hard to apply to the map, inasmuch as the witness who explained the situation pointed to the map used at the hearing before the District Court, without describing with certainty the particular place to which he was pointing. I quote from his testimony as follows:
“Q. Then the only complete inclosure of Golconda Cattle Conrpany land about which you know anything is that land near the so-called reservoir, as indicated upon the plat, and beginning at a point approximately in section 29— A. No. Q. Where does it begin? A. At this lane. Q. Beginning at a point in section 28? A. I think probably it did. Q. Approximately section 28, and ending at what point? A. Well, my survey, I had Mr. Taylor survey, my point commenced here; they was constructing this fence when I left the Golconda Cattle Company. Q. You were engaged in constructing that fence, and it was your intention to run it to a point somewhere in section 36?
“The Court: That includes the reservoir, does it not — the one you are speaking of?
“Mr. Platt: Yes.”
I gather from the testimony, that prior to the filing of the bill there was an inside fence built in the southern part of the tract, which, with the outside fence, practically inclosed a strip of land about four miles long belonging to the Golconda Cattle Company. It is very difficult to determine whether or not there were fences which completely encircled the reservoir referred to by the witnesses. Osborne, who had been foreman of appellant before July 1, 1911, was asked about a fence from a point marked “Gap” down to opening No. 6, encircling the reservoir. His reply was to the effect that a fence did encircle the reservoir and the flat above it and below it.
Counsel for the appellant lay stress upon the fact that west of a fence described in the bill as running from a point in section 21, township 39 north, range 47 west, in a southwesterly direction to a point described as opening No. 1, there was an inclosure of a field of about 1,600 acres, all belonging to the defendant company. But as this field is outside of the issues here in controversy, reference to it is merely helpful to a better understanding of the general situation’of- the tract directly involved and the fences thereon or thereabouts. The case cannot be affected by the fact that the company tied to one side of an inclosed tract belonging to it, if the fence on one side of such tract is shown to have been used as a link in a chain of fencing which operated homake an inclosure of the whole -tract involved.
Special point is made with respect to opening No. 6 in the fence, about 3,400 feet, which was found by-the lower court to be favorably and conveniently located for the passage of cattle drifting toward Rock Creek Mountains. It is said that this court misunderstood the exact character of this opening and of the country about it. I would not disturb the findings of the lower court as to the favorable and convenient location of gap No. 6 for the passage of cattle drifting toward Rock Creek Mountains, nor did we misplace the opening. The whole country in the vicinity of this gap, which is toward the foot of the mountains, where the country is rough, is hilly, although at the opening itself, and to the south of it, there is a little valley, with a ravine *913near the point of the opening. Into this little valley cattle drift from the south and the east and may pass toward Rock Creek Mountains.
As to North’s fence, referred to in the original opinion, the testimony sustains the expressions of the opinion, which I believe are in accord with the findings of the lower court and the evidence in the record.
It is argued that the evidence pertaining to the nature of the country shown upon the northeastern portion of the map was misunderstood.The evidence is clear, however, that the country in that immediate section is mountainous, rough, and broken. The witness Sheehan, called by the defendant, said he would call it a mountainous country. A witness named De Rano said it was much rougher up in this section than lower down; that it was a mountainous country, while the government’s lands lying below might be called a foot hill country. The evidence shows that cattle drifted toward this mountain country in the summer time; but if the practical effect of maintaining fences up to the roughest parts of the country was, in conjunction with the rough country itself, to prevent free ingress and egress to and from the public lands lying in the foot hills southwest of Toejam Mountain, I think that the law of the case as discussed in the original opinion should control. The witness McClellan, when asked by the court whether the top of the ridge on the northeastern corner of the map was smooth, answered:
“Yes, sir; smooth. Of course, there are rocks there, a rocky ridge.”
He was then asked whether it would be passable for wagons. His answer was:
“Well, it is pretty steep. I suppose a person, if they had teams enough, could pull up the ridge; but it is a tolerably steep ridge to get up from the creek up there. By starting out lower down, out on Siawappe creek, you might say about a mile to the southwest of the Nelson fence, you may work up there and get on top of that bench, and then follow the ridge right up and strike Willow creek below there, and work up this bench land, and go right up there until you strike the mountain; that is, about four miles east of the land shown on this plat.”
Again this witness referred to one of the markings of barriers as a point where the canyon is narrow, with a pretty steep rocky bluff to go down to get on the creek from the south.
Flocker, special agent of the Land Office, said that from the end of the red line shown upon the map [here shown as a heavy black line] at the south of Toejam Mountain to North’s fence there was a barrier, although it might be possible at one or two places to get over the barrier between that and the other fence. He described the barrier as an outcrop of rim rock, not very high in places and not very good as a barrier in places, saying that the barrier is not absolutely impassable; that cows and calves could get through, but the tendency would be for them not to go'through. He had never been right up to the barrier itself, but had seen it from further down.
Upon the argument on the rehearing counsel dwelt upon the fact that the testimony showed that there was a road from below the reservoir toward Tuscarora, and that this road passed out toward Tuscarora *914through the 300-foot opening designated as No. A, which is up toward the foot hills of Toejam Mountain. The evidence is very meager concerning this road, but it would appear as though it started on Willow creek below the reservoir and ran in a northeasterly direction over the government land to the point of exit already referred to. Whether or not it was in use does not appear. It also appears from the testimony of Osborne that there is another road to Tuscarora which comes from the “Tie Corral country” and passes the 3,400-foot opening, No. 6; but there is nothing definite concerning the character or location of this road. Nor is it shown that it was in use.
Flocker visited the tract found to be an inclosure on September 7, 8, and 9, 1910, again on April 10 and 11, 1911, and a third time on July 22 and 23, 1911. The bill was filed May 31, 1911. On his April visit he said he saw only four openings (in addition to three gates) in the entire inclosure, but in July he found several other openings which were not there on the first two visits. Osborne said he made openings No. 3 and No. 8 in June, 1911, upon orders from the president of the company, through one Petrie, who succeeded Osborne. The witness Willis, chairman of the board of county commissioners of Elko county, testified as to conversations he had had with Osborne respecting obstructions by the defendant company of the public roads with their fences. While it is true much of the testimony of Willis, came in over objection, some of it being rejected by the lower court, I think sufficient appears to warrant the inference that the cattle company had notice in 1910 that their fences were obstructing free use of the road from Tuscarora to Midas.
When asked as to> the purpose of the fence as shown on the map, Osborne said the object was not to keep anything out or anything in, but “one was to steer cattle up to the mountain, and the other purpose was the company’s intention of fencing their own lands.” Counsel for appellant say in their brief:
“The company was also engaged in the stock business, and it naturally desired, during the period of development of its properties, and prior to completely fencing them, to get the utmost good it could out of its rich creek bottoms. It hence placed its fences along the outside of these lands first before filling in the entire interior boundary line and completing the inclosure of the balance of the bottoms. These inclosures along the outside of its property performed the double purpose of confining the cattle to the grassy bottoms and steering them, as they drifted from lower to higher territory in the springtime, according to the universal custom of cattle in arid countries, up toward the rich, high, mountainous feeding grounds beyond the headwaters of the two creeks.”
Conceding that the cattle which were inside the fences would be free to drift over the public lands up into the more mountainous .section, where the summer feed is good, it is nevertheless clear that, if the fences would directly tend to confine cattle and to steer them as they drift, so would such fences directly tend to exclude cattle not on the inside. It is true, too, that some other cattle besides those belonging to appellant grazed upon the public land inside the fences, but in one instance such common use was under an agreement with another cattle company. In 1910 some bands of sheep were driven through.
*915It is earnestly urged that the fences built were but a part of a proposed scheme of inclosing all of the defendant’s lands and that the construction was going on when the bill was filed. Osborne testified that all the company’s lands were surveyed “to find out where such and such lands” were, that the surveying was all done in connection with the fencing, and that:
“It was the calculation of the Golconda Cattle Company, when they made them surveys, to fence all of their lands that was practical, in this here country, and any land they surveyed to make them into fields; to fence both sides of their land. I had orders from the Golconda Cattle Company to that effect.”
'He also said they had the posts and wire at Dutton ranch to make a field of the land running from a point near the letters “T 39 N R 47 E” on the map around to North’s fence; that he bought that wire about two years ago; that his orders were to “fence the fields,-from 40 to 5,000 acres of the company’s land, to entirely close it”; that these fencing operations had gone on for four years while he was with the company, commencing in 1909, down to July 1, 1911, when he left the company; and that altogether he built somewhere near 11 miles of inside fencing. Of this inside fencing, that portion from opening No 1 to opening No. 8, about 3% miles, was constructed after September 1910, and before April, 1911. The fánce from opening No. 7 to opening No. 6 in the southern portion of the map, about 4 miles long, Osborne says he ordered built in April, 1911, though he hauled material, up to build it in the fall of 1910. This fence has been referred to as an inside fence, but as a matter of fact, if the plat is correct, it is nearer the outside than the inside of the company’s land. This fence and that around the reservoir (the record is not clear as to this) seem to have been in process’of construction when the bill was filed, and had not been completed on July 1, 1911, when Osborne left the employ of the company. Just when the fence in the lower half of section 33 (around the 120-acre field) was constructed does not appear. The fence from opening No. 1 up to the figures “21,” the east fence of the field of 1,600 acres of company land, Osborne says was built in 1909. While there is company land between this fence and the public lands, about 200 acres, judging it roughly from the plat, this is included in the fences denominated “inside” by appellant. Excepting this fence, then, and the fence on the inside of the 120-acre field in the south half of section 33, all of the inside fences were constructed after the special agent of the Hand Office made his first inspection of the inclosure. This circumstance is of moment as bearing upon the weight to be attached to the statements of Osborne to the effect that the company was proceeding to inclose all of its own lands.
We may assume, however, that appellant was proceeding to inclose all of its own lands, and that it intended to build inside fences with diligence; still, considering the fences with the natural barriers in the northeast, the nine openings found by the District Court to have been present when the bill was filed were in' number and kind not sufficient to exclude the case from the statute.
In a most earnest effort to reach a correct solution of the rights of *916the parties, I have gone over the record with great care; and while the testimony of the witnesses is not always easy to apply to the plats in evidence,'yet I think the findings of the District Court are well sustained and must be accepted as correct.
It would be reiteration to discuss the law. My interpretation of the statute involved is that, if an inclosure exists, the one who erects or maintains it violates the law, and injunction will run against him, without regard to his intent. Any other construction, it seems to me opens the way for mischiefs which the statute specially aimed to prevent. Moreover, the form of the decree of the lower court seems to have been based upon a determination to receive such further evidence as will assure free access to the public domain lying within the inclosure, and yet do so with due regard for the property rights of the appellant.
I would reaffirm, and so allow the case to go back to the District Court for further equitable orders.